
	
		II
		110th CONGRESS
		1st Session
		S. 1807
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish the Weather Mitigation Advisory and Research
		  Board, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Weather Mitigation Research and
			 Development Policy Authorization Act of 2007.
		2.PurposeIt is the purpose of this Act to develop and
			 implement a comprehensive and coordinated national weather mitigation policy
			 and a national cooperative Federal and State program of weather mitigation
			 research and development.
		3.FindingsCongress finds the following:
			(1)According to a
			 2003 report by the National Research Council, people in drought- and
			 hail-prone areas willingly spend significant resources on weather mitigation
			 programs, and in 2001 there were at least 66 operational programs being
			 conducted in 10 States across the United States. At the same time, less than a
			 handful of weather mitigation research programs are underway worldwide, and
			 related research in the United States has dropped to less than $500,000 per
			 year from a high of $20,000,000 in the late 1970s. The NRC report
			 entitled Critical Issues in Weather Modification Research also
			 states that a coordinated national program of weather modification
			 research is needed. Such a program is supported by States that need a
			 scientific means of evaluating current programs and increasing their
			 effectiveness through applied research.
			(2)Droughts in the
			 United States result in an average economic loss between $6,000,000,000 and
			 $8,000,000,000 annually, while severe hail producing storms result in up to
			 $2,300,000,000 damage to crops and over $2,000,000,000 in property loss
			 annually. Snowpack, rain enhancement, and hail suppression weather mitigation
			 projects help reduce these losses, and additional research in these areas will
			 make existing programs even more effective and permit them to better quantify
			 their impacts. Recent droughts in the Western United States have produced low
			 lake levels at Lake Powell and Lake Mead and have led the Seven Colorado River
			 Basin States to create cooperative agreements. A separate cooperative agreement
			 is in place for wintertime snowfall enhancement programs in the States of Utah,
			 Colorado, and Wyoming to pursue water augmentation to benefit the entire
			 Colorado River System.
			(3)Past and recent
			 evaluations of the potential for snowpack augmentation by cloud seeding in the
			 Colorado River Basin indicate a significant yield in runoff can be attained
			 through properly designed projects. A 2006 evaluation by the Bureau of
			 Reclamation of the Department of the Interior indicates the potential for
			 800,000 additional acre-feet of water.
			(4)The impacts of
			 possible climate change and the human impact on weather are not well
			 understood. Weather mitigation research could provide data on what, if any,
			 impact pollution may have on the precipitation processes in cloud systems.
			 Research into inadvertent and planned weather mitigation may increase our
			 understanding and knowledge of any potential impacts.
			(5)The recent
			 Weather Damage Modification Program conducted by the Bureau of Reclamation
			 employed a successful model for combining local, State, and Federal resources
			 in providing a means for scientific evaluation of operational cloud-seeding
			 projects (rainfall and snowfall enhancement and hail suppression) in North
			 Dakota, Oklahoma, Texas, Colorado, Utah, Nevada, and California.
			4.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Weather Mitigation Advisory and Research
			 Board established under section 5(a).
			(2)Executive
			 directorThe term Executive Director means the
			 Executive Director of the Board appointed under section 5(d).
			(3)Research and
			 developmentThe term research and development means
			 theoretical analysis, exploration, experimentation, and the extension of
			 investigative findings and theories of a scientific or technical nature into
			 practical application for experimental and demonstration purposes, including
			 the experimental production and testing of models, devices, equipment,
			 materials, and processes.
			5.Weather
			 Mitigation Advisory and Research Board established
			(a)EstablishmentThere
			 is established in the National Science Foundation the Weather Mitigation
			 Advisory and Research Board to establish and coordinate the national research
			 and development program on weather mitigation described in section 6.
			(b)Membership
				(1)CompositionThe
			 Board shall consist of 11 members appointed by the Director of the National
			 Science Foundation as follows:
					(A)At least 2
			 members shall be representatives of States that are currently supporting
			 operational weather mitigation programs.
					(B)At least 2
			 members shall be a representative of the National Center for Atmospheric
			 Research of the National Science Foundation.
					(C)At least 1 member
			 shall be a representative of National Aeronautics and Space
			 Administration.
					(D)At least 1 member
			 shall be a representative of the American Meteorological Society.
					(E)At least 1 member
			 shall be a representative of the American Society of Civil Engineers.
					(F)At least 1 member
			 shall be a representative of the National Academy of Sciences.
					(G)At least 1 member
			 shall be a representative of the National Oceanic and Atmospheric
			 Administration of the Department of Commerce.
					(H)At least 1 member
			 shall be a representative of the Department of Agriculture.
					(I)At least 1 member
			 shall be a representative of institutions of higher education or research
			 institutes with experience in the field.
					(2)TenureA
			 member of the Board shall serve at the pleasure of the Director of the National
			 Science Foundation.
				(3)VacanciesAny
			 vacancy on the Board shall be filled in the same manner as the original
			 appointment.
				(c)Chair and Vice
			 ChairThe Board shall select a Chair and Vice Chair from among
			 its members.
			(d)StaffThe
			 Chair of the Board may appoint and terminate an executive director and such
			 other additional personnel as may be necessary to enable the Board to perform
			 its duties. The employment of an executive director shall be subject to
			 confirmation by the Board.
			(e)Advisory
			 committeesThe Board may establish advisory committees to advise
			 the Board and to make recommendations to the Board concerning legislation,
			 policies, administration, research, and other matters.
			(f)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Board have been appointed, the Board shall hold its first
			 meeting.
			(g)MeetingsThe
			 Board shall meet at the call of the Chair.
			(h)QuorumA
			 majority of the members of the Board shall constitute a quorum, but a lesser
			 number of members may hold hearings.
			(i)Powers of the
			 Board
				(1)Studies,
			 investigations, and hearingsThe Board may conduct studies,
			 obtain information, and hold hearings necessary to carry out the purposes of
			 this Act.
				(2)Cooperation
			 with other agenciesThe Board may cooperate with public or
			 private agencies to promote the purposes of this Act.
				(3)Cooperative
			 agreementsThe Board may enter into cooperative agreements with
			 the head of any department or agency of the United States, an appropriate
			 official of any State or political subdivision of a State, or an appropriate
			 official of any private or public agency or organization to conduct research
			 and development pertaining to weather mitigation.
				(4)Conducting and
			 contracting for research and developmentThe Executive Director,
			 with the approval of the Board, may conduct or contract for research and
			 development activities in accordance with section 6.
				6.National
			 research and development program on weather mitigation
			(a)Implementation
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Executive Director shall develop and submit to Congress a plan
			 for the establishment and coordination of the national research and development
			 program required by section 5(a). Such plan shall—
				(1)for the 10-year
			 period beginning in the year it is submitted, establish the goals and
			 priorities for Federal research that most effectively advance scientific
			 understanding of weather mitigation;
				(2)describe specific
			 activities required to achieve such goals and priorities, including funding of
			 competitive research grants, training and support for scientists, and
			 participation in international research efforts;
				(3)identify and
			 address, as appropriate, relevant programs and activities of the Federal
			 agencies and departments that would contribute to the program;
				(4)consider and use,
			 as appropriate, reports and studies conducted by Federal agencies and
			 departments, weather modification organizations, and other expert scientific
			 bodies, including the National Research Council report entitled Critical
			 Issues in Weather Modification Research;
				(5)make
			 recommendations for the coordination of program activities with weather
			 mitigation activities of other national and international organizations;
			 and
				(6)estimate Federal
			 funding for research activities to be conducted under the program.
				(b)Program
			 activitiesThe national research and development program required
			 by section 5(a) may include the following activities related to weather
			 mitigation:
				(1)Interdisciplinary
			 research and development and coordination of research and development and
			 activities to improve understanding of processes relating to planned and
			 inadvertent weather mitigation, including the following:
					(A)Research related
			 to cloud and precipitation physics.
					(B)Cloud dynamics
			 and cloud modeling.
					(C)Improving cloud
			 seeding-related technologies.
					(D)Severe weather
			 and storm research.
					(E)Research related
			 to potential adverse affects of weather mitigation.
					(2)Coordination with
			 relevant organizations that engage in weather mitigation research.
				(3)Development
			 through partnerships among Federal agencies, State agencies with weather
			 modification experience, and academic institutions of new technologies and
			 approaches for weather mitigation.
				(4)Establishing
			 scholarships and educational opportunities that encourage an interdisciplinary
			 approach to weather mitigation.
				(5)Promotional
			 activities in accordance with subsection (c).
				(6)Administering the
			 grant program described in subsection (d).
				(c)Promotion of
			 research and developmentIn order to assist in expanding the
			 theoretical and practical knowledge of weather mitigation, the Board shall
			 promote and fund research and development, studies, and investigations with
			 respect to—
				(1)improved forecast
			 and decision-making technologies for weather mitigation operations, including
			 tailored computer workstations and software and new observation systems with
			 remote sensors; and
				(2)assessments and
			 evaluations of the efficacy of weather mitigation.
				(d)Grant program
			 for research and development
				(1)In
			 generalThe Board may establish a grant program for the award of
			 grants to eligible entities for research and development projects that pertain
			 to weather mitigation. To the extent practicable, the grant program shall be
			 modeled after both the Atmospheric Modification Program implemented by the
			 National Oceanic and Atmospheric Administration in 1980, and the Weather Damage
			 Modification Program implemented by the Bureau of Reclamation of the Department
			 of the Interior in 2002.
				(2)AmountThe
			 Board may not award a grant under this subsection in an amount that—
					(A)is greater than
			 $500,000; or
					(B)is less than
			 $50,000.
					(3)Federal
			 shareThe Board may not award a grant under this subsection for a
			 project if the Federal share of such project would be greater than 50 percent
			 of the project cost, which may include in-kind services furnished by the
			 participating State.
				(4)Eligible
			 entitiesFor purposes of this subsection, an eligible entity is a
			 State agency, institution of higher education, or nonprofit organization that
			 has—
					(A)an established
			 background and expertise in the field of weather mitigation; and
					(B)experience with
			 working with and coordinating with State agencies.
					(5)Use of
			 fundsA recipient of a grant under this subsection may only use
			 the grant for a research and development project that—
					(A)pertains to
			 weather mitigation; and
					(B)was in operation
			 on the day before the date the grant was awarded.
					7.Annual report on
			 activities
			(a)In
			 generalNot later than
			 January 31, and annually thereafter, the Executive Director shall prepare and
			 submit to the President and Congress an annual report on the activities
			 conducted pursuant to this Act during the preceding calendar year, including
			 the following:
				(1)A summary of the
			 achievements of Federal weather mitigation research, including Federally
			 supported external research, during the preceding fiscal year.
				(2)An analysis of
			 the progress made toward achieving the goals and objectives of the plan
			 developed under section 6(a), including the identification of trends.
				(3)A copy or summary
			 of the plan required by section 6(a) and any changes made to the plan.
				(4)A summary of
			 agency budgets for weather mitigation activities for the preceding fiscal
			 year.
				(5)Recommendations,
			 if any, regarding additional action or legislation that may be required to
			 assist in achieving the purposes of this Act.
				(6)A description of
			 the relationship between research conducted on weather mitigation and research
			 conducted pursuant to the Global Change Research Act of 1990 (15 U.S.C. 2921 et
			 seq.), as well as research on weather forecasting and prediction.
				(7)A description of
			 any potential adverse consequences on life, property, or water resource
			 availability from weather mitigation efforts, and any suggested means of
			 mitigating or reducing such consequences if such efforts are undertaken.
				(b)First
			 reportThe first report required by subsection (a) shall be
			 submitted on January 31 in the second calendar year following the date of the
			 enactment of this Act.
			8.Cooperation with
			 Weather Mitigation Advisory and Research BoardThe head of any department or agency of the
			 United States and the head of any other public or private agency or institution
			 that receives research funds from the United States shall, to the extent
			 practicable, cooperate with the Board for purposes of carrying out this
			 Act.
		9.Funding
			(a)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Board for the purposes of carrying out this Act $10,000,000 for each of the
			 fiscal years 2008 through 2017. Amounts appropriated pursuant to this
			 subsection shall remain available until expended.
			(b)GiftsThe
			 Board may accept, use, and dispose of gifts or donations of services or
			 property.
			
